Title: Conversation with a Committee of the United States Senate, 12 March 1792
From: Washington, George
To: 



[Philadelphia] March the 12 [1792]

On this day a Committee of the Senate, consisting of Mr King, Mr Morris and Mr Izard waited upon the President of the United States to confer with him on the subject of a treaty between the United States and Algiers, and the redemption of the American Captives at that place.
A Committee of the Senate had reported to that Body a Resolution on the subject abovementioned. But it being apprehended that if it should be known abroad, that the United States

were about entering into a treaty with the Algerines, those European Nations which are interested in the Mediterranean trade, would throw every obsticle in the way, and perhaps totally defeat the object. As much secrecy as the nature of the thing will admit would therefore be necessary for making arrangements to carry this business into effect. A difficulty arises. Money is wanting; and the Constitution of the U.S. does not permit any money to be drawn from the Treasury but in consequence of an appropriation made by law. To obtain such appropriation the matter must be brought before the House of Representatives, the doing of which will hazard a discovery and a defeat of the object.
The Committee, therefore, wished to know from the President whether he would feel himself authorized to draw money from the Treasury, without a previous appropriation, to carry this matter into effect, relying upon the readiness of the House of Representatives to sanction the thing after the treaty should be made known to them, and the causes for not desiring an appropriation previous to an application of the money. The Constitution having given to the President and two thirds of the Senate the power of making treaties, which, by becoming the law of the land, the House of Representatives, when made, are virtually bound to make such appropriations of money as may be necessary for carrying them into effect—otherwise the power of making treaties would be nugatory.
But the plain and simple question in this case is, as no Treaty does exist; no provision is made for the expences of one, or for the redemption of our Citizens in Captivity; and as neither of these purposes can be effected without a considerable advance; whether the President will hazard himself by drawing on the Treasury, or borrowing such a sum as shall or may be deemed adequate without a previous communication with the other branch of the Legislature?
The President replied, that it was a subject upon which he would wish to consider well before he gave an opinion—and that, at any rate, it would be necessary for him to know from the Secretary of the Treasury the state of the Treasury before he could decide anything upon the matter.
